United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 95-4192NE
                                  _____________

In the matter of: JAS Enterprises, Inc., *
                                          *
             Debtor,                      *
____________________                      *
                                          *
In the matter of: JAS Enterprises, Inc., *
                                          *
             Debtor-Appellant,            *
                                          *
Richard J. Butler, Chapter 7 Trustee,     * Appeal from the United States
                                          * District Court for the District of
             Appellant,                   * Nebraska.
                                          *
       v.                                 *          [UNPUBLISHED]
                                          *
William Stock; Janette Stock;             *
                                          *
             Interested Parties-Appellees,*
                                          *
Unsecured Creditors Committee,            *
                                          *
             Interested Party.            *
                                  _____________

                           Submitted: May 19, 1997
                               Filed: May 30, 1997
                                _____________

Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
                            _____________

PER CURIAM.
        JAS Enterprises, Inc. (JAS) appeals the district court's judgment that allowed an
administrative expense claim filed by William and Janette Stock. On appeal, JAS
contends (1) the bankruptcy court's finding that JAS received an actual tangible benefit
is clearly erroneous, (2) the bankruptcy court improperly measured the administrative
expenses, and (3) the Stocks are estopped from obtaining administrative expenses by
failing to mitigate their damages. The district court carefully considered these issues,
and having reviewed the record and the parties' briefs, we agree with its analysis. We
thus affirm for the reasons stated in the district court's memorandum opinion. See 8th
Cir. R. 47B.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-